UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a- 6(e)(2) ) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CHINA PHARMA HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: 1 o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 China Pharma Holdings, Inc. 2nd Floor, No 17 Jinpan Road Haikou, Hainan Province The People’s Republic of China570216 November 19, 2012 Dear Stockholder: On behalf of the Board of Directors of China Pharma Holdings, Inc., I invite you to attend our 2012 Annual Meeting of Stockholders (the “Annual Meeting”).We hope you can join us.The Annual Meeting will be held at the following address: At: Conference Room, 2nd Floor, Jiahai Building, No. 17 Jinpan Road, Haikou Hainan Province, China 570216 On: December 21, 2012 Time: 9:00 a.m., local time The Notice of Annual Meeting of Stockholders, the Proxy Statement, the annual report and the proxy card accompany this letter. At the Annual Meeting we will report on important activities and accomplishments of our company and review our financial performance and business operations.You will have an opportunity to ask questions and gain an up-to-date perspective on our company and its activities, and to meet certain of our directors and key executives. As discussed in the enclosed Proxy Statement, the Annual Meeting will be devoted toapprove our reincorporation from the State of Delaware to the State of Nevada and election of our directors and any other business matters properly brought before the Annual Meeting. We know that many of our stockholders will be unable to attend the Annual Meeting.We are soliciting proxies so that each stockholder has an opportunity to vote on all matters that are scheduled to come before the stockholders at the Annual Meeting.Whether or not you plan to attend, please take the time now to read the Proxy Statement and vote via the Internet or, if you prefer, submit by mail a paper copy of your proxy or voter instructions card, so that your shares are represented at the meeting.You may also revoke your proxy or voter instructions before or at the Annual Meeting.Regardless of the number of our shares you own, your presence in person or by proxy is important for quorum purposes and your vote is important for proper corporate action. Thank you for your continuing interest in China Pharma Holdings, Inc.We look forward to seeing you at the Annual Meeting. If you have any questions about the Proxy Statement, please contact us at China Pharma Holdings, Inc., 2nd Floor, No. 17 Jinpan Road, Haikou, HainanProvince, The People’s Republic of China 570216. Sincerely, /s/ Zhilin Li Zhilin Li Chairman of the Board 3 CHINA PHARMA HOLDINGS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held on December 21, 2012 To the Stockholders of China Pharma Holdings, Inc.: Notice is hereby given that the Annual Meeting of Stockholders (the “Annual Meeting”) of China Pharma Holdings, Inc., a Delaware corporation, will be held on Friday, December 21, 2012, at 9:00 a.m., local time, at Conference Room, 2nd Floor, Jiahai Building, No. 17 Jinpan Road, Haikou, Hainan Province, China 570216, for the following purposes: 1.
